Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  160991(126)                                                                                           Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  TOWNSHIP OF FRASER,                                                                                    Elizabeth M. Welch,
                                                                                                                       Justices
           Plaintiff-Appellant,
                                                                      SC: 160991
  v                                                                   COA: 337842
Bay CC: 16-003272-CH
  HARVEY HANEY and RUTH ANN
  HANEY,
             Defendants-Appellees.
  ______________________________________/

        On order of the Chief Justice, the motion of the Michigan Lakes & Streams
  Association, Inc., to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on February 16, 2021, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2021

                                                                                Clerk